Citation Nr: 0414807	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the left ear.  

2.  Entitlement to service connection for a left hip 
disability secondary to service-connected patellofemoral 
syndrome of the left knee.  

3.  Entitlement to a compensable evaluation for defective 
hearing of the right ear, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1950 to November 
1954, and from March 1991 to January 1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1999 decision by the RO 
which, in part, granted service connection for defective 
hearing of the right ear and assigned a noncompensable 
evaluation, and denied service connection for defective 
hearing of the left ear and secondary service connection for 
a left hip disability.  

The issues of secondary service connection for a left hip 
disability and an increased rating for defective hearing of 
the right ear are the subject of a REMAND to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for defective hearing of the left ear has 
been obtained by VA.  

2.  The veteran's hearing loss in the left ear is at least as 
likely as not related to exposure to acoustic trauma during 
military service.  


CONCLUSION OF LAW

Defective hearing of the left ear is due to injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.385 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is cognizant of the recent decision by the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which held, in essence, that the notice and 
assistance provisions of VCAA should be provided to a 
claimant prior to any adjudication of the claim.  As the 
veteran's claim was initiated and adjudicated prior to the 
enactment of VCAA, short of voiding the appeal ab initio, and 
restarting the claim process, strict compliance with the 
holding in Pelegrini is not possible.  However, in this case, 
the Board is satisfied that there was compliance with VCAA.  
The veteran and her representative were notified of VA's duty 
to assist under VCAA by letter in April 2003, were provided 
an opportunity to submit evidence, were furnished with the 
appropriate laws and regulations applicable to the issues on 
appeal, and were given ample time to respond.  Thus, to allow 
the appeal to continue would result in nonprejudical error.  

Factual Background

Initially, the Board notes that the veteran's service medical 
records in the Navy from 1950 to 1954 are unavailable for 
review.  The RO made several attempts to locate the records 
through the National Personal Records Center (NPRC) and the 
Navy, but was unsuccessful.  All of the veteran's service 
medical records for her most recent period of active service 
have been obtained and associated with the claims file.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO, aware of this heightened duty to assist, notified the 
veteran of alternate sources of evidence that may be utilized 
in fire-related cases.  (See letter dated in May 2002.)  

The available service medical records show that the veteran 
was treated on some occasions for ear problems, and had 
cerumen removed from her ears in September 1990 and May 1991.  
On both occasions, the tympanic membranes were good, 
bilaterally.  The impression in May 1991 was eustachian tube 
dysfunction.  The veteran's separation examination in 
September 1991 showed no abnormalities of the ears.  An 
audiology examination showed puretone thresholds in the left 
ear were 10, 15, 20, 10, and 15, at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  

Service department medical records show that the veteran was 
treated for removal of cerumen in both ears in November 1992.  
No specific abnormalities were noted at that time.  

A June 1994 private audiological examination report showed 
normal hearing in the left ear and mild to moderate hearing 
loss in the right ear.  Tympanometry indicated normal 
mobility of the middle ear systems, and acoustic reflexes 
were present without decay, bilaterally.  Otoscopic 
inspection was unremarkable.  The audiologist indicated that 
the findings were consistent with unilateral, right side 
sensorineural hearing loss of unknown etiology.  

On VA audiological examination in July 1999, the veteran 
complained of hearing loss in the right ear and reported 
exposure to cannon and gunfire noise during military 
ceremonies in service.  Pure tone threshold, in decibels, 
were as follows:  



HERTZ





500
1000
2000
3000
4000
AVG.
RIGHT
15
25
25
55
70
44
LEFT
20
15
30
25
40
27

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 96 percent in the left ear.  
Middle ear function was normal.  The examiner indicated that 
the veteran had mild sloping to moderately severe 
sensorineural hearing loss in the left ear and moderately 
severe to severe sensorineural hearing loss in the right ear.  

Similar findings of bilateral hearing loss were noted on VA 
audiological examinations in March and June 2002.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2003).  

The veteran asserts that service connection is warranted for 
hearing loss in the left ear as a result of exposure to 
acoustic trauma during service.  The evidence of record shows 
treatment for chronic ear problems manifested primarily by 
cerumen in both ears and complaints of hearing loss, 
primarily on the right during service.  Although audiological 
findings at the time of separation from service did not show 
a hearing loss in the left ear for VA purposes, service 
connection has been established for defective hearing in the 
right ear and for tinnitus due to noise exposure in service.  
The Board also notes that a private audiologist in 1994 
indicated that the etiology of the veteran's sensorineural 
hearing loss on the right was unknown.  Therefore, it is 
presumably not possible at this point to determine the 
etiology of her hearing loss in the left.  That leaves some 
doubt as to whether it is more likely due to service or to 
some other cause.  

In resolving any doubt on this issue in the veteran's favor, 
it is concluded that her hearing loss in the left ear is a 
disability of service origin, and due to acoustic trauma 
suffered therein.  


ORDER

Service connection for defective hearing of the left ear is 
granted.  


REMAND

The veteran contends that her left hip problem (described as 
involving the pelvic region) is related to her service-
connected left knee disability.  As indicated above, service 
connection is established for patellofemoral syndrome of the 
left knee, rated 10 percent disabling since 1998.  The 
veteran's implied assertion of overuse of the left hip 
provides a basis for a viable claim warranting further 
development to determine whether a relationship exists 
between the left hip and left knee conditions, including 
whether the left hip is being aggravating by the left knee 
disability.  

At the direction of the RO, the veteran was examined by VA to 
determine the nature and etiology of any identified left hip 
disability.  The examiner noted tenderness over the superior 
iliac spine region of the left side of her pelvis and 
rendered a diagnosis of old contusion of the left pelvis with 
some residuals symptoms.  Although the examiner opined that 
there was no relationship between the left hip condition and 
her service-connected left knee disability, he did not offer 
any opinion as to whether the left hip/pelvic condition was 
being aggravated by the left knee disability.  Furthermore, 
it is not clear if the claims file was made available to the 
examiner for review.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that service connection may be granted on a 
secondary basis for a nonservice-connected disability which 
is "proximately due to or the result of" a service-
connected disability.  In that case, the veteran claimed that 
his arthritis in the left knee and both hips were caused by 
or related to his service-connected right knee disability.  
The Court held that the Board must determine whether the 
veteran's right knee arthritis was the proximate cause of 
arthritis in the left knee and hip and, if not, it must then 
determine if the right knee aggravated arthritis in the left 
knee and hips.  If the answer to the latter was in the 
affirmative, it should then determine, if possible, what 
level of disability was attributable to such aggravation.  

Concerning the veteran's defective hearing, the Board notes 
that while the veteran underwent audiological evaluations by 
VA in March and June 2002, the reported findings for each ear 
appear to have been transposed.  That is, her hearing acuity 
in the right ear, historically, had been significant worse 
than in the left ear.  However, the findings in March showed 
her hearing was severely impaired on the left and much 
improved, though still impaired on the right.  Whereas in 
June, the findings were just the opposite.  Accordingly, 
another audiological examination should be undertaken.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for any left 
hip or hearing problems since March 1998.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified left 
hip/pelvic disorder.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  If left hip/pelvis disorder is 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the  is proximately 
due to or the result of, or being 
aggravated by the service-connected left 
knee disability.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of her bilateral hearing 
loss.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
hearing loss have been provided and 
whether the examiners have responded to 
all questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claims.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, and any additional 
information obtained as a result of this 
remand.  Consideration should also be 
given to whether any identified left 
hip/pelvis disorder is proximately due to 
or the result of, or being aggravated by 
the service-connected left knee 
disability.  The provisions of Allen v. 
Brown, 7 Vet. App. 439 (1995) should be 
considered.  In considering the rating to 
be assigned her defective hearing, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



